Citation Nr: 0830392	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-40 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision which granted 
entitlement to service connection for PTSD and assigned the 
10 percent initial rating which is now on appeal.  The Board 
remanded the case in August 2007 for VCAA compliance, which 
has since taken place and the veteran was issued a 
supplemental statement of the case in May 2008.


FINDING OF FACT

During the entire period on appeal, the veteran's PTSD was 
manifested by sleep problems (controlled fairly well by 
medication), and complaints of depression, anxiety, and 
hypervigilence but do not indicate that he has occasional 
work inefficiency or intermittent periods of inability to 
perform tasks but rather that he is doing fairly well and 
that his PTSD symptoms are fairly well controlled.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
September 2005, he was afforded a formal VA examination.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Claim for Increased Initial Rating

The veteran claims that his PTSD is more severe than that 
contemplated by the 10 percent rating assigned in the October 
2005 rating decision in which initial entitlement to service 
connection was granted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently evaluated as 10 percent disabled for 
PTSD.  In order to warrant the next higher rating, a 30 
percent rating, the evidence must show the following:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily) due 
to symptoms such as:

?	depressed mood;
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision which granted 
entitlement to service connection for PTSD and assigned the 
10 percent initial rating which is now on appeal.  The Board 
remanded the case in August 2007 for VCAA compliance, which 
has since taken place and the veteran was issued a 
supplemental statement of the case in May 2008.


FINDING OF FACT

During the entire period on appeal, the veteran's PTSD was 
manifested by sleep problems (controlled fairly well by 
medication), and complaints of depression, anxiety, and 
hypervigilence but do not indicate that he has occasional 
work inefficiency or intermittent periods of inability to 
perform tasks but rather that he is doing fairly well and 
that his PTSD symptoms are fairly well controlled.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
September 2005, he was afforded a formal VA examination.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Claim for Increased Initial Rating

The veteran claims that his PTSD is more severe than that 
contemplated by the 10 percent rating assigned in the October 
2005 rating decision in which initial entitlement to service 
connection was granted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently evaluated as 10 percent disabled for 
PTSD.  In order to warrant the next higher rating, a 30 
percent rating, the evidence must show the following:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily) due 
to symptoms such as:

?	depressed mood;
?	anxiety;
?	suspiciousness;
?	panic attacks (weekly or less);
?	chronic sleep impairment;
?	mild memory loss such as forgetting 
names, directions, or recent events.

In addition, in evaluating psychiatric disabilities the VA 
has adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  Under 
DSM-IV, a Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DSM-IV).

The medical evidence submitted for the period on appeal 
includes private medical records for treatment for another 
condition prior to the submission of the claim for service 
connection for PTSD, a VA examination, and VA treatment 
records documenting mental health treatment.

The private medical records are dated from 2002 to 2004 and 
indicate that the veteran repeatedly reported having anxiety, 
depression, and insomnia.  The clinician's objective 
assessment of psychological health indicated that the veteran 
had normal speech, appropriate affect, and normal memory but 
did not address the subjective complaints made by the 
veteran.

The VA examination was undertaken in September 2005.  At that 
time, the veteran reported having terrible sleep, often 
dreaming of disasters 6 to 8 nights per month and waking 
frequently despite the use of sleeping medication.  The 
veteran claimed that his temper was good but, that he had an 
increased startle response, hypervigilence, anhedonia, and 
was a workaholic but now does nothing physically.  The 
examiner noted on examination that the veteran's affect was 
slightly anxious, that his mood was stable, speech was clear, 
coherent, goal directed, and with normal cadence, and that he 
denied any active suicidal or homicidal ideations.  The 
examiner specifically noted that "there were no psychotic 
indices noted during the interview session" and that the 
veteran was alert and oriented with fair to good attention 
and concentration, average intellect, and a grossly intact 
memory, insight, and judgment.  The veteran was assigned a 
GAF of 58 to 65 but the examiner specifically stated that the 
veteran's GAF with regards to PTSD alone was estimated to be 
"60 to 65 (probably 65)."  A GAF of 61 to 70 is considered 
to be indicative of some mild symptoms such as depressed mood 
and mild insomnia or some difficulty in social, occupational, 
or school functioning such as occasional truancy, or theft 
within the household, but generally indicates someone who is 
functioning pretty well and has some meaningful interpersonal 
relationships.

VA treatment records showing treatment for mental health 
problems dated from 2004 to 2006 have also been made part of 
the claims file.  These records indicate that the veteran was 
seen in June 2004 and was diagnosed as having major 
depressive disorder, whereas PTSD was ruled out.  His GAF at 
that time was noted to be 55.  The veteran sought psychiatric 
treatment in July 2004 and was noted to have some symptoms of 
PTSD but was diagnosed as having only anxiety as related to 
cancer and rheumatoid arthritis.  

In October 2004 VA treatment notations, the veteran was first 
noted to be diagnosed as having PTSD.  At that time, the 
veteran reported no suicidal or homicidal ideations.  He 
self-reported working with a psychologist and therapy for 
PTSD but no full psychological examination or PTSD screening 
was undertaken at this treatment session.  November 2004 
treatment notations show he underwent several tests to 
determine if he had PTSD but his scores on each test for 
symptoms of PTSD were lower than what is normally shown in 
patients with PTSD.  

January 2005 treatment notations show the veteran was noted 
to have diagnoses of both PTSD and adjustment disorder with 
anxiety and depression.  He was noted to have a GAF of 60 
overall but notes on a more complete examination were not 
included and in March 2005 his listed diagnosed psychiatric 
conditions did not include PTSD whereas in May 2005 the 
veteran was again diagnosed as having PTSD along with 
depression.  He was noted to have no suicidal or homicidal 
ideations but his mood was dysphoric and his affect was flat.  
No differentiation was made regarding the symptoms for PTSD 
and those relating to depression related to his physical non-
service-connected disabilities.  Thereafter, in June 2005, a 
PTSD screening was conducted and resulted in a negative 
finding for the disorder.  He was on the same date diagnosed 
as having a depressive disorder and noted to have a GAF of 
57.  

Thereafter, in August 2005 treatment notations, he was again 
diagnosed as having PTSD and was assigned a GAF of 60 and was 
noted to be "faring fairly well" despite having to take 
sleep medication and problems with depression.  PTSD, in 
addition to adjustment disorder with mixed anxiety and 
depressed mood secondary to head and neck cancer treatment, 
was also noted on examination in October 2005.  At that time, 
the examiner stated that "his PTSD symptoms are fairly well 
controlled at this time."  November 2005 treatment notations 
show the veteran was treated for PTSD and was noted to have a 
GAF of 65 at that time.  He reported keeping busy with a 
variety of activities but stated that he was having an 
exacerbation of PTSD as related to news of the current war.  
The final VA treatment note of record, dated in February 
2006, indicates that the veteran's thoughts and associations 
were logical, coherent, and goal directed.  That his mood was 
euthymic and his affect bright despite changing to slightly 
distressed when speaking of war experiences.  He denied 
suicidal and homicidal ideations.

For the period on appeal, the veteran has been treated for a 
variety of psychiatric disorders.  Those symptoms associated 
with his service-connected PTSD are not shown to be more 
nearly approximated by a higher rating.  Rather, the symptoms 
associated with PTSD including sleep problems (controlled 
fairly well by medication), and complaints of depression, 
anxiety, and hypervigilence more nearly approximate the 
current rating when considering the private clinician's 
assessment that the veteran had "normal speech, appropriate 
affect, and normal memory," the VA examiner's determination 
that the veteran's GAF when considering his symptoms 
associated with PTSD alone was much higher (65 versus 58) 
than that contemplated when considering his disability 
picture as a whole (including non-service-connected 
disabilities), and where the VA treatment providers 
continually assess the veteran as not having PTSD and when 
finally determined to have the disorder, determine that he is 
doing fairly well and specifically that "his PTSD symptoms 
are fairly well controlled."  As a result of the foregoing, 
it is determined that the veteran's symptoms of PTSD for the 
entire period on appeal do not more nearly approximate a 
rating in excess of 10 percent and therefore his claim must 
be denied.

With regard to the claim for an increased rating, the Board 
has considered the veteran's statements regarding his 
service-connected disability on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 


In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased initial rating in excess of 10 percent for PTSD 
is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


